Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on September 7, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Status of Claims
Claims 1-2, 4, 10-12, 16-17 and 19 are amended, claims 5, 7, 13, 15, and 20 were previously canceled. Claims 1-4, 6, 8-12, 14, and 16-19 are pending in the application.

Priority
The priority date that has been considered for this application is October 24, 2017.  

Response to Amendment
(A). Regarding claim objections: claim objections to claims 2-4 are withdrawn because amendment to claim 2 appropriately addressed the objections.
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant’s amendment necessitated new ground of rejections made in this office action below. 

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 10-11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over UJIIE et al (US 20170192770 A1, hereinafter “UJIIE” cited from IDS filed 8/28/2020) in view of Calkowski et al (US 20140250066 A1, hereinafter, “Calkowski”), Matyas et al (US 6947556 B1, hereinafter, “Matyas”) and SANGAMESWARAN et al (US 20170242678 A1, hereinafter, “SANGAMESWARAN”).

Regarding claim 1 (Currently amended), UJIIE teaches A vehicle-mounted device upgrade method (Fig. 14), applied to a vehicle-  (Fig. 1), and the method comprises: 
obtaining, by the vehicle-mounted control device, a vehicle-mounted upgrade package, wherein the vehicle-mounted upgrade package comprises an upgrade file  (para [0130], “…and the gateway 300 receives the FW update information (step S1106b)” wherein the gateway 300 reads on the control device. para [0128], “…decides one or more pieces of updated firmware to deliver to the gateway 300 (step S1101)….” wherein a piece of firmware reads on an upgrade file); 
performing, by the vehicle-mounted control device, security verification on the upgrade file (para [0131], “After receiving the FW update information, the gateway 300 verifies the signature of the FW update information (FW update information signature) with the signature verifying unit 373 (step S1107).”); 
responsive to determining that the security verification on the upgrade file  (para [0131], “… If the verification is successful, the gateway 300 conducts a FW update control process …”), [generating, by the vehicle-mounted control device, a plurality of mutually associated data blocks from a plurality of upgrade subfiles of the upgrade fil];
UJIIE does not explicitly teach 
(responsive to determining that the security verification on the upgrade file ,) generating, by the vehicle-mounted control device, a plurality of mutually associated data blocks from a plurality of upgrade subfiles of the upgrade fil; 
generating a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, wherein the second key is a symmetric algorithm key; and 
sending, by the vehicle-mounted control device, the plurality of mutually associated data blocks and the first MAC to a target to-be-upgraded vehicle-mounted device that is to be upgraded, 
wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the plurality of mutually associated data blocks run in the second section after being verified successfully using the second key.
Calkowski teaches 
(responsive to determining that the security verification on the upgrade file ,) generating, by the vehicle-mounted control device, a plurality of mutually associated data blocks from a plurality of upgrade subfiles of the upgrade fil (para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. …” wherein the indexed hash indicates that the chunks are mutually associated); 
sending, by the vehicle-mounted control device, the plurality of mutually associated data blocks and the first MAC to a target to-be-upgraded vehicle-mounted device that is to be upgraded (para [0023], “…In this manner, the CDCSS builds up the patch 110 sequentially by examining the file, chunk by chunk. As a result, the patch 110 can be forwarded (e.g., sent, transferred, communicated, etc.) to a recipient in parts as it is created (or, in some embodiments, after the whole patch is computed) to be processed sequentially…” para [0022] teaches indexed hash is computed for each chunk, wherein the hash is analogous to the first MAC in that it serves verification purposes).
UJIIE and Calkowski are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Calkowski before him/her before the effective filing date of the claimed invention, to incorporate the features of Calkowski into UJIIE because Calkowski’s teaching provides enhanced “techniques for synchronizing content, such as a file, between one or more clients (e.g., client computing systems) and one or more servers (e.g., server computing systems).” (Calkowski, para [0013]).
None of UJIIE and Calkowski explicitly teaches 
generating a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, wherein the second key is a symmetric algorithm key;
wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the plurality of mutually associated data blocks run in the second section after being verified successfully using the second key.
Matyas teaches 
generating a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, wherein the second key is a symmetric algorithm key (col 15, lines 7-16, “… the personal key client may generate a MAC (message authentication code) on the unencrypted content of the file (block 514). For example, the personal key client may utilize ki and a strong collision-resistant one-way hash function such as SHA-1 to generate the MAC. That is, MAC=Hash(file, ki). …” wherein ki reads on the second key. col 14, lines 17-21, “The personal key client encrypts ke, and, optionally, ki and a hash of ke, ki with k using, for example, a symmetric-key encryption algorithm (such as DES, Triple-DES, RC5, etc)(block 508).….” wherein ki which reads on the second key is a symmetric algorithm key);
The combination of UJIIE and Calkowski along with Matyas are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski and Matyas before him/her before the effective filing date of the claimed invention, to incorporate the features of Matyas into UJIIE and Calkowski because Matyas’ teaching provides techniques that allow “data recovery to be done in pieces” (Matyas, col 15, lines 7-16).
None of UJIIE, Calkowski and Matyas explicitly teaches 
wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the plurality of mutually associated data blocks run in the second section after being verified successfully using the second key.
SANGAMESWARAN teaches 
wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the plurality of mutually associated data blocks run in the second section after being verified successfully using the second key (para [0058], “… Thus, in at least one embodiment, an ECU containing the typical internal memory and a second, external memory is contemplated. This second memory could also be provided as “internal” memory on the ECU, i.e., similar to the standard memory but separately accessible. In such a case, the “internal” memory would be the memory which the ECU is using for instructions, and the “external” memory would be the memory used as secondary memory for the update processes. Whenever a new software update is loaded, the least recently used of the two memory partitions receives the update. …”).
The combination of UJIIE, Calkowski and Matyas along with SANGAMESWARAN are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas and SANGAMESWARAN before him/her before the effective filing date of the claimed invention, to incorporate the features of SANGAMESWARAN into UJIIE, Calkowski and Matyas because SANGAMESWARAN’s teaching provides a usable solution to implement an A and B update method (SANGAMESWARAN, para [0058]).

Regarding claim 2 (Currently Amended), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The method according to claim 1, UJIIE further teaches wherein the vehicle-mounted upgrade package comprises a first digital signature (para [0044], “A configuration is also possible in which the firmware update information includes a signature attached to the updated firmware…”); and the performing, by the vehicle-mounted control device, security verification on the plurality of upgrade files comprises: 
performing, by the vehicle-mounted control device, digital signature verification on the plurality of upgrade files using the first digital signature (para [0044], “…and the first process is a process of verifying the signature…”).

Regarding claim 6 (Previously presented), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The method according to claim 1, Matyas further teaches wherein the method further comprises: 
encrypting, by the vehicle-mounted control device, each of the plurality of upgrade subfiles using a third key (col 16, lines 8-11, “…the personal key client also encrypts the content of the file with ke using a symmetric-key encryption algorithm (such as DES, Triple-DES, RC5, etc)(block 518)….” For motivation to combine, please refer to office action regarding claim 1); 
Calkowski teaches generating, by the vehicle-mounted control device, a plurality of mutually associated data blocks from the plurality of upgrade subfiles (para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. In some embodiments the hash is a strong cryptographic hash (e.g., SHA-256) of the content of the chunk, although in other embodiments, other hashes and/or other identifiers may be incorporated” wherein the SHA-256 reads on a second key. For motivation to combine, please refer to office action regarding claim 1) ; Thus, the combination of Matyas and Calkowski teaches and  55Docket No. HW749217 the generating, by the vehicle-mounted control device, a plurality of mutually associated data blocks from the plurality of upgrade subfiles a preset algorithm, the plurality of mutually associated data blocks from the plurality of upgrade subfiles that are encrypted using the third key. 

Regarding claim 10 (Currently amended), UJIIE teaches An intelligent vehicle, wherein the intelligent vehicle comprises a vehicle-mounted control device and at least one to-be-upgraded vehicle-mounted device (Fig. 1), wherein: 
the vehicle-mounted control device is configured to obtain a vehicle-mounted upgrade package (para [0130], “…and the gateway 300 receives the FW update information (step S1106b)” wherein the gateway 300 reads on the control device. para [0128], “…decides one or more pieces of updated firmware to deliver to the gateway 300 (step S1101)….” wherein a piece of firmware reads on an upgrade file), perform security verification on an upgrade file  (para [0131], “After receiving the FW update information, the gateway 300 verifies the signature of the FW update information (FW update information signature) with the signature verifying unit 373 (step S1107).”), responsive to determining that that the security verification on the upgrade file  (para [0131], “… If the verification is successful, the gateway 300 conducts a FW update control process …”), [generate a plurality of mutually associated data blocks from a plurality of upgrade subfiles in the upgrade fil,]
UJIIE does not explicitly teach 
generate a plurality of mutually associated data blocks from a plurality of upgrade subfiles in the upgrade fil,
and send the plurality of mutually associated data blocks and the first MAC to a target to- be-upgraded vehicle-mounted device that is to be upgraded, whereinthe upgrade file is used to upgrade the target to-be-upgraded vehicle-mounted device; and 
the target to-be-upgraded vehicle-mounted device is configured to receive the plurality of mutually associated data blocks that carry the first MAC sent by the vehicle-mounted control device, perform verification on the plurality of mutually associated data blocks using the second key, in case that all the plurality of mutually associated data blocks are verified, combine the plurality of sequentially verified data blocks for upgrade to generate a combined file and perform a secure upgrade using the combined file; wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the combined file runs in the second section.
Calkowski teaches 
generate a plurality of mutually associated data blocks from a plurality of upgrade subfiles in the upgrade fil(para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. …” wherein the indexed hash indicates that the chunks are mutually associated),
and send the plurality of mutually associated data blocks and the first MAC to a target to- be-upgraded vehicle-mounted device that is to be upgraded, whereinthe upgrade file is used to upgrade the target to-be-upgraded vehicle-mounted device (para [0023], “…In this manner, the CDCSS builds up the patch 110 sequentially by examining the file, chunk by chunk. As a result, the patch 110 can be forwarded (e.g., sent, transferred, communicated, etc.) to a recipient in parts as it is created (or, in some embodiments, after the whole patch is computed) to be processed sequentially…” para [0022] teaches indexed hash is computed for each chunk, wherein the hash is analogous to the first MAC in that it serves verification purposes),
the target to-be-upgraded vehicle-mounted device is configured to receive the plurality of mutually associated data blocks that carry the first MAC sent by the vehicle-mounted control device (para [0059], “Blocks 705 through 713 implement a loop for processing each segment of the patch…” the sender (e.g. server) is analogous to the control device), perform verification on the plurality of mutually associated data blocks using the second key (para [0063], “…in block 710 the logic retrieves the referred to data, computes its own hash value for the retrieved data, and then compares the computed hash to a hash value stored with the patch record that provided a reference to the data. In this manner, the logic is able to verify that the data found matches that specified by the patch…” one of ordinary skill in the art understands that to compute a hash value a key is needed and the key reads on the second key), in case that all the plurality of mutually associated data blocks are verified, combine the plurality of sequentially verified data blocks for upgrade to generate a combined file and perform a secure upgrade using the combined file (para [0065], “In block 713, the logic concatenates (appends) the processed patch segment to the patch being cached…” Fig. 7, steps 705 determines if more segments to be processed, if not the file is assembled).
UJIIE and Calkowski are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Calkowski before him/her before the effective filing date of the claimed invention, to incorporate the features of Calkowski into UJIIE because Calkowski’s teaching provides enhanced “techniques for synchronizing content, such as a file, between one or more clients (e.g., client computing systems) and one or more servers (e.g., server computing systems).” (Calkowski, para [0013]).
None of UJIIE and Calkowski explicitly teaches 
generate a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, wherein the second key is a symmetric algorithm key,
wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the combined file runs in the second section.
Matyas teaches 
generate a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, wherein the second key is a symmetric algorithm key (col 15, lines 7-16, “… the personal key client may generate a MAC (message authentication code) on the unencrypted content of the file (block 514). For example, the personal key client may utilize ki and a strong collision-resistant one-way hash function such as SHA-1 to generate the MAC. That is, MAC=Hash(file, ki). …” wherein ki reads on the second key. col 14, lines 17-21, “The personal key client encrypts ke, and, optionally, ki and a hash of ke, ki with k using, for example, a symmetric-key encryption algorithm (such as DES, Triple-DES, RC5, etc)(block 508).….” wherein ki which reads on the second key is a symmetric algorithm key);
The combination of UJIIE and Calkowski along with Matyas are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski and Matyas before him/her before the effective filing date of the claimed invention, to incorporate the features of Matyas into UJIIE and Calkowski because Matyas’ teaching provides techniques that allow “data recovery to be done in pieces” (Matyas, col 15, lines 7-16).
None of UJIIE, Calkowski and Matyas explicitly teaches 
wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the combined file runs in the second section.
SANGAMESWARAN teaches 
wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the combined file runs in the second section (para [0058], “… Thus, in at least one embodiment, an ECU containing the typical internal memory and a second, external memory is contemplated. This second memory could also be provided as “internal” memory on the ECU, i.e., similar to the standard memory but separately accessible. In such a case, the “internal” memory would be the memory which the ECU is using for instructions, and the “external” memory would be the memory used as secondary memory for the update processes. Whenever a new software update is loaded, the least recently used of the two memory partitions receives the update. …”).
The combination of UJIIE, Calkowski and Matyas along with SANGAMESWARAN are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas and SANGAMESWARAN before him/her before the effective filing date of the claimed invention, to incorporate the features of SANGAMESWARAN into UJIIE, Calkowski and Matyas because SANGAMESWARAN’s teaching provides a usable solution to implement an A and B update method (SANGAMESWARAN, para [0058]).

Regarding claim 11 (Currently Amended), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The intelligent vehicle according to claim 10, UJIIE further teaches wherein the vehicle-mounted control device is configured to: 
perform digital signature verification on the upgrade file  (para [0044], “…and the first process is a process of verifying the signature…”).

Regarding claim 14 (Previously presented), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The intelligent vehicle according to claim 10, Matyas further teaches wherein the vehicle-mounted control device is configured to: 
encrypt each of the plurality of upgrade subfiles using a third key (col 16, lines 8-11, “…the personal key client also encrypts the content of the file with ke using a symmetric-key encryption algorithm (such as DES, Triple-DES, RC5, etc)(block 518)….” For motivation to combine, please refer to office action regarding claim 10), 
…, decrypt each of the plurality of sequentially verified data blocks using the third key (col 2, lines 36-58, “…The personal key client generates the personal key from the password, decrypts the recovered encrypted encryption key with the personal key to recover the encryption key and decrypts the encrypted digital data with the recovered encryption key….”),
Calkowski teaches 
and generate, using the preset algorithm, the plurality of mutually associated data blocks from the plurality of upgrade subfiles that are encrypted using the third key (para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. In some embodiments the hash is a strong cryptographic hash (e.g., SHA-256) of the content of the chunk, although in other embodiments, other hashes and/or other identifiers may be incorporated” wherein the SHA-256 reads on a third key. For motivation to combine, please refer to office action regarding claim 10); and 
the target to-be-upgraded vehicle-mounted device is configured to: 
responsive to determining that all the plurality of data blocks are verified (para [0065], “In block 713, the logic concatenates (appends) the processed patch segment to the patch being cached…” Fig. 7, steps 705 determines if more segments to be processed, if not the file is assembled), (decrypt each of the plurality of sequentially verified data blocks using the third key), and combine the plurality of data blocks that are decrypted using the third key for upgrade (para [0065], “In block 713, the logic concatenates (appends) the processed patch segment to the patch being cached…” Fig. 7, steps 705 determines if more segments to be processed, if not the file is assembled).

Regarding claim 16 (Currently Amended), UJIIE teaches A vehicle-mounted device upgrade apparatus (Fig. 3, Gateway), comprising: 
a processor (Fig. 3, processing unit, e.g. 370), configured to obtain a vehicle-mounted upgrade package from an upgrade server, wherein the vehicle-mounted upgrade package comprises an upgrade filthe upgrade file is used to upgrade at least one to-be-upgraded vehicle-mounted device (para [0130], “…and the gateway 300 receives the FW update information (step S1106b)” wherein the gateway 300 reads on the control device. para [0128], “…decides one or more pieces of updated firmware to deliver to the gateway 300 (step S1101)….” wherein a piece of firmware reads on an upgrade file); and 
the processor further configured to perform security verification on the upgrade file (para [0131], “After receiving the FW update information, the gateway 300 verifies the signature of the FW update information (FW update information signature) with the signature verifying unit 373 (step S1107).”), responsive to determining that the security verification on the upgrade file  (para [0131], “… If the verification is successful, the gateway 300 conducts a FW update control process …”), [generate a plurality of mutually associated data blocks from a plurality of upgrade subfiles in the upgrade file ;] 
UJIIE does not explicitly teach 
generate a plurality of mutually associated data blocks from a plurality of upgrade subfiles in the upgrade file ;
a transceiver, configured to send the plurality of mutually associated data blocks and the first MAC to a target to-be-upgraded vehicle-mounted device that is to be upgraded; 
wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the plurality of mutually associated data blocks run in the second section after being verified successfully using the second key.
Calkowski teaches 
generate a plurality of mutually associated data blocks from a plurality of upgrade subfiles in the upgrade file  (para [0022], “…Once the file has been divided into chunks, for each chunk, a hash is computed and indexed in the local chunk index 104. The hash for each chunk is associated with the location information for the chunk, for example, a file identifier and offset, so that, based upon the indexed hash, the location information for the chunk can be identified. …” wherein the indexed hash indicates that the chunks are mutually associated);
a transceiver, configured to send the plurality of mutually associated data blocks and the first MAC to a target to-be-upgraded vehicle-mounted device that is to be upgraded (para [0023], “…In this manner, the CDCSS builds up the patch 110 sequentially by examining the file, chunk by chunk. As a result, the patch 110 can be forwarded (e.g., sent, transferred, communicated, etc.) to a recipient in parts as it is created (or, in some embodiments, after the whole patch is computed) to be processed sequentially…” wherein forwarding indicates that a transceiver is configured to send. para [0022] teaches indexed hash is computed for each chunk, wherein the hash is analogous to the first MAC in that it serves verification purposes).
UJIIE and Calkowski are analogous art because both deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE and Calkowski before him/her before the effective filing date of the claimed invention, to incorporate the features of Calkowski into UJIIE because Calkowski’s teaching provides enhanced “techniques for synchronizing content, such as a file, between one or more clients (e.g., client computing systems) and one or more servers (e.g., server computing systems).” (Calkowski, para [0013]).
None of UJIIE and Calkowski explicitly teaches 
generate a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, wherein the second key is a symmetric algorithm key;
wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the plurality of mutually associated data blocks run in the second section after being verified successfully using the second key.
Matyas teaches 
generate a first message authentication code (MAC) of the plurality of mutually associated data blocks using a second key, wherein the second key is a symmetric algorithm key (col 15, lines 7-16, “… the personal key client may generate a MAC (message authentication code) on the unencrypted content of the file (block 514). For example, the personal key client may utilize ki and a strong collision-resistant one-way hash function such as SHA-1 to generate the MAC. That is, MAC=Hash(file, ki). …” wherein ki reads on the second key. col 14, lines 17-21, “The personal key client encrypts ke, and, optionally, ki and a hash of ke, ki with k using, for example, a symmetric-key encryption algorithm (such as DES, Triple-DES, RC5, etc)(block 508).….” wherein ki which reads on the second key is a symmetric algorithm key);
The combination of UJIIE and Calkowski along with Matyas are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski and Matyas before him/her before the effective filing date of the claimed invention, to incorporate the features of Matyas into UJIIE and Calkowski because Matyas’ teaching provides techniques that allow “data recovery to be done in pieces” (Matyas, col 15, lines 7-16).
None of UJIIE, Calkowski and Matyas explicitly teaches 
wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the plurality of mutually associated data blocks run in the second section after being verified successfully using the second key.
SANGAMESWARAN teaches 
wherein the target to-be-upgraded vehicle-mounted device comprises a first section and a second section, a current file of the target to-be-upgraded vehicle-mounted device runs in the first section, and the plurality of mutually associated data blocks run in the second section after being verified successfully using the second key (para [0058], “… Thus, in at least one embodiment, an ECU containing the typical internal memory and a second, external memory is contemplated. This second memory could also be provided as “internal” memory on the ECU, i.e., similar to the standard memory but separately accessible. In such a case, the “internal” memory would be the memory which the ECU is using for instructions, and the “external” memory would be the memory used as secondary memory for the update processes. Whenever a new software update is loaded, the least recently used of the two memory partitions receives the update. …”).
The combination of UJIIE, Calkowski and Matyas along with SANGAMESWARAN are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas and SANGAMESWARAN before him/her before the effective filing date of the claimed invention, to incorporate the features of SANGAMESWARAN into UJIIE, Calkowski and Matyas because SANGAMESWARAN’s teaching provides a usable solution to implement an A and B update method (SANGAMESWARAN, para [0058]).

Regarding claim 17 (Currently Amended), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The apparatus according to claim 16, UJIIE further teaches wherein the vehicle-mounted upgrade package comprises a first digital signature (para [0044], “A configuration is also possible in which the firmware update information includes a signature attached to the updated firmware…”); and the processor is configured to perform digital signature verification on the upgrade file  (para [0044], “…and the first process is a process of verifying the signature…”).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Calkowski, Matyas and SANGAMESWARAN as applied to claims 2 and 17 respectively, in further view of Hrabak et al (US 20190075423 A1, hereinafter, “Hrabak”).

Regarding claim 3 (Previously presented), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The method according to claim 2, but does not explicitly teach wherein the method further comprises: 
sending, by the vehicle-mounted control device, identity authentication information to an upgrade server; and 
responsive to determining that the identity authentication information is authenticated by the upgrade server, establishing a secure channel between the vehicle-mounted control device and the upgrade server; and 
wherein the obtaining, by the vehicle-mounted control device, the vehicle-mounted upgrade 54Docket No. HW749217 package comprises: 
obtaining, by the vehicle-mounted control device, the vehicle-mounted upgrade package from the upgrade server through the secure channel.
Hrabak teaches wherein the method further comprises: 
sending, by the vehicle-mounted control device, identity authentication information to an upgrade server (para [0077], “…The vehicle wireless communications device 30 can receive the connection request message and then respond by sending a connection confirmation message to the location-based device 90…” wherein the vehicle wireless communications device 30 reads on the control device, and the location-based device 90 reads on an upgrade server, the request and respond messages include identity authentication information, refer to other part of para [0077]); and 
responsive to determining that the identity authentication information is authenticated by the upgrade server, establishing a secure channel between the vehicle-mounted control device and the upgrade server (para [0077], “…The connection request message, the connection confirmation message, and/or the one or more communications (collectively, "connection establishment messages") can be a part of an authentication handshake that is carried out by the devices in order to establish a secure connection….”); and 
wherein the obtaining, by the vehicle-mounted control device, a vehicle-mounted upgrade 54Docket No. HW749217 package comprises: 
obtaining, by the vehicle-mounted control device, the vehicle-mounted upgrade package from the upgrade server through the secure channel (para [0079], “In step 330, data is transferred between the location-based wireless communications device and the vehicle over the SRWC connection…”).
The combination of UJIIE, Calkowski, Matyas and SANGAMESWARAN along with Hrabak are analogous art because all deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas, SANGAMESWARAN and Hrabak before him/her before the effective filing date of the claimed invention, to incorporate the features of Hrabak into UJIIE, Calkowski, Matyas and SANGAMESWARAN because Hrabak’s teaching provides secure connection for communication between devices (Hrabak, para [0077]).

Regarding claim 18 (Previously presented), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The apparatus according to claim 17, but does not explicitly teach wherein the processor is further configured to: 
send identity authentication information to the upgrade server; and 
responsive to determining that the identity authentication information is authenticated by the upgrade server, establish a secure channel via the transceiver between the vehicle-mounted control device and the upgrade server; and 
obtain the vehicle-mounted upgrade package from the upgrade server through the secure channel.
Hrabak teaches wherein the processor is further configured to: 
send identity authentication information to the upgrade server (para [0077], “…The vehicle wireless communications device 30 can receive the connection request message and then respond by sending a connection confirmation message to the location-based device 90…” wherein the vehicle wireless communications device 30 reads on the control device, and the location-based device 90 reads on an upgrade server, the request and respond messages include identity authentication information, refer to other part of para [0077]); and 
responsive to determining that the identity authentication information is authenticated by the upgrade server, establish a secure channel via the transceiver between the vehicle-mounted control device and the upgrade server (para [0077], “…The connection request message, the connection confirmation message, and/or the one or more communications (collectively, "connection establishment messages") can be a part of an authentication handshake that is carried out by the devices in order to establish a secure connection….”); and 
obtain the vehicle-mounted upgrade package from the upgrade server through the secure channel (para [0079], “In step 330, data is transferred between the location-based wireless communications device and the vehicle over the SRWC connection…”).
The combination of UJIIE, Calkowski, Matyas and SANGAMESWARAN along with Hrabak are analogous art because all deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas, SANGAMESWARAN and Hrabak before him/her before the effective filing date of the claimed invention, to incorporate the features of Hrabak into UJIIE, Calkowski, Matyas and SANGAMESWARAN because Hrabak’s teaching provides secure connection for communication between devices (Hrabak, para [0077]).

Claims 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Calkowski, Matyas and SANGAMESWARAN as applied to claims 2 and 17 respectively, in further view of Lee et al (US 20150200804 A1, hereinafter, “Lee” cited from IDS filed 8/28/2020).

Regarding claim 4 (Currently Amended), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The method according to claim 2, UJIIE further teaches the performing, by the vehicle-mounted control device, digital signature verification on the upgrade file  (para [0044] as cited for claim 2 above)  but does not explicitly teach 
wherein the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key; and the method further comprises: 
obtaining, by the vehicle-mounted control device, the first key from a key server; and 
after (the performing, by the vehicle-mounted control device, digital signature verification on the upgrade file 
decrypting, by the vehicle-mounted control device, the upgrade file  the digital signature verification succeeds.
Lee teaches 
wherein the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key (para [0032], “…to prevent update of modulated firmware, an electronic signature (e.g., symmetric key or asymmetric key) may be added to the firmware…”); and the method further comprises: 
obtaining, by the vehicle-mounted control device, the first key from a key server (para [0032] “…A private key in a server and a public key that corresponds to the private key in a controller may be used as an electronic signature method…” In a symmetric key case, one key (such as a private key) is used and is obtained from the server); and 
after (the performing, by the vehicle-mounted control device, digital signature verification on the upgrade file 
decrypting, by the vehicle-mounted control device, the upgrade file  the digital signature verification succeeds (para [0032], “…When the server encrypts a hash value of firmware using the private key and adds the encrypted hash value to the firmware, the authentication medium may be configured to authenticate the firmware by comparing a hashed value of the received firmware to a value acquired by decrypting the received encrypted hash value using the public key”).
The combination of UJIIE, Calkowski, Matyas and SANGAMESWARAN along with Lee are analogous art because all deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas, SANGAMESWARAN and Lee before him/her before the effective filing date of the claimed invention, to incorporate the features of Lee into UJIIE, Calkowski, Matyas and SANGAMESWARAN because Lee’s teaching provides “more efficient reprogramming and a control method” (Lee, para [0012]).

Regarding claim 19 (Currently Amended), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The apparatus according to claim 17, UJIIE further teaches digital signature verification is performed on the upgrade file  (para [0044] as cited for claim 2 above)  but does not explicitly teach 
wherein the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key; and the processor is further configured to: 
obtain the first key from a key server; and 
after (digital signature verification is performed on upgrade file upgrade file .
Lee teaches 
wherein the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key (para [0032], “…to prevent update of modulated firmware, an electronic signature (e.g., symmetric key or asymmetric key) may be added to the firmware…”); and the processor is further configured to: 
obtain the first key from a key server (para [0032] “…A private key in a server and a public key that corresponds to the private key in a controller may be used as an electronic signature method…” In a symmetric key case, one key (such as a private key) is used and is obtained from the server); and 
after (digital signature verification is performed on upgrade file upgrade file  (para [0032], “…When the server encrypts a hash value of firmware using the private key and adds the encrypted hash value to the firmware, the authentication medium may be configured to authenticate the firmware by comparing a hashed value of the received firmware to a value acquired by decrypting the received encrypted hash value using the public key”).
The combination of UJIIE, Calkowski, Matyas and SANGAMESWARAN along with Lee are analogous art because all deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas, SANGAMESWARAN and Lee before him/her before the effective filing date of the claimed invention, to incorporate the features of Lee into UJIIE, Calkowski, Matyas and SANGAMESWARAN because Lee’s teaching provides “more efficient reprogramming and a control method” (Lee, para [0012]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Calkowski, Matyas and SANGAMESWARAN as applied to claim 1, and in further view of Shah et al (US 20160092701 A1, hereinafter, “Shah”).

Regarding claim 8 (Previously presented), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The method according to claim 1, but does not explicitly teach wherein the preset algorithm comprises one of a hash chain algorithm, a hash tree algorithm, or a bloom filter algorithm.
Shah teaches 
wherein the preset algorithm comprises one of a hash chain algorithm, a hash tree algorithm, or a bloom filter algorithm (para [0009], “…The method further includes generating a hash tree associated with the updated data blocks of the block device,…”).
The combination of UJIIE, Calkowski, Matyas and SANGAMESWARAN along with Shah are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas, SANGAMESWARAN and Shah before him/her before the effective filing date of the claimed invention, to incorporate the features of Shah into UJIIE, Calkowski, Matyas and SANGAMESWARAN because Shah’s teaching provides techniques for “efficiently verifying the data integrity of block devices” (Shah, para [0004-0005]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Calkowski, Matyas and SANGAMESWARAN as applied to claim 1, and in further view of Loring et al (US 20170351666 A1, hereinafter, “Loring”).

Regarding claim 9 (Previously presented), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The method according to claim 1, but does not explicitly teach wherein the method further comprises:  56Docket No. HW749217 
retransmitting, by the vehicle-mounted control device, a target data block to the target to-be-upgraded vehicle-mounted device, wherein the target data block is a data block on which verification fails on the target to-be-upgraded vehicle-mounted device in the plurality of mutually associated data blocks.
Loring teaches wherein the method further comprises:  56Docket No. HW749217 
retransmitting, by the vehicle-mounted control device, a target data block to the target to-be-upgraded vehicle-mounted device, wherein the target data block is a data block on which verification fails on the target to-be-upgraded vehicle-mounted device in the plurality of mutually associated data blocks (para [0022], “…the method further comprises resending segments whose hash information determined at the second computer network file system is different than the hash information determined at the first computer network file system.” wherein the first computer network file system reads on the control device, and the second computer network file system is analogous to the target device).
The combination of UJIIE, Calkowski, Matyas and SANGAMESWARAN along with Loring are analogous art because all deal with updating software/firmware of devices and authenticating data.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas, SANGAMESWARAN and Loring before him/her before the effective filing date of the claimed invention, to incorporate the features of Loring into UJIIE, Calkowski, Matyas and SANGAMESWARAN because Loring’s teaching provides techniques for re-sending a particular file segment if the particular file segment is received with an error or flaw (Loring, para [0022]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over UJIIE in view of Calkowski, Matyas and SANGAMESWARAN as applied to claim 11, in further view of Hrabak and Lee.

Regarding claim 12 (Currently Amended), UJIIE as modified by Calkowski, Matyas and SANGAMESWARAN teaches The intelligent vehicle according to claim 11, but does not explicitly teach wherein the vehicle-mounted control device is configured to: 
send identity authentication information to an upgrade server, and responsive to determine that the identity authentication information is authenticated by the upgrade server, establish a secure channel between the vehicle-mounted control device and the upgrade server, and obtain the vehicle-mounted upgrade package from the upgrade server through the secure channel; or  57Docket No. HW749217 
the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key; and the vehicle-mounted control device is configured to: 
obtain the first key from a key server, and after digital signature verification performed on the upgrade file upgrade file .
Hrabak teaches wherein the vehicle-mounted control device is configured to: 
send identity authentication information to an upgrade server (para [0077], “…The vehicle wireless communications device 30 can receive the connection request message and then respond by sending a connection confirmation message to the location-based device 90…” wherein the vehicle wireless communications device 30 reads on the control device, and the location-based device 90 reads on an upgrade server, the request and respond messages include identity authentication information, refer to other part of para [0077]), and responsive to determine that the identity authentication information is authenticated by the upgrade server, establish a secure channel between the vehicle-mounted control device and the upgrade server (para [0077], “…The connection request message, the connection confirmation message, and/or the one or more communications (collectively, "connection establishment messages") can be a part of an authentication handshake that is carried out by the devices in order to establish a secure connection….”), and obtain the vehicle-mounted upgrade package from the upgrade server through the secure channel (para [0079], “In step 330, data is transferred between the location-based wireless communications device and the vehicle over the SRWC connection…”);  
The combination of UJIIE, Calkowski, Matyas and SANGAMESWARAN along with Hrabak are analogous art because all deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas, SANGAMESWARAN and Hrabak before him/her before the effective filing date of the claimed invention, to incorporate the features of Hrabak into UJIIE, Calkowski, Matyas and SANGAMESWARAN because Hrabak’s teaching provides secure connection for communication between devices (Hrabak, para [0077]).
None of UJIIE, Calkowski, Matyas, SANGAMESWARAN and Hrabak explicitly teaches (Examiner Note: this claim has two parts separated by the “or”, the office action is required to address one of them although both are addressed in this office action) or  57Docket No. HW749217 
the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key; and the vehicle-mounted control device is configured to: 
obtain the first key from a key server, and after digital signature verification performed on the upgrade file upgrade file .
Lee teaches 
the vehicle-mounted upgrade package is encrypted using a first key, and the first key is a symmetric key (para [0032], “…to prevent update of modulated firmware, an electronic signature (e.g., symmetric key or asymmetric key) may be added to the firmware…”); and the vehicle-mounted control device is configured to: 
obtain the first key from a key server (para [0032] “…A private key in a server and a public key that corresponds to the private key in a controller may be used as an electronic signature method…” In a symmetric key case, one key (such as a private key) is used and is obtained from the server), and after digital signature verification performed on the upgrade file upgrade file  (para [0032], “…When the server encrypts a hash value of firmware using the private key and adds the encrypted hash value to the firmware, the authentication medium may be configured to authenticate the firmware by comparing a hashed value of the received firmware to a value acquired by decrypting the received encrypted hash value using the public key”). 
The combination of UJIIE, Calkowski, Matyas, SANGAMESWARAN and Hrabak along with Lee are analogous art because all deal with updating software/firmware of devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of UJIIE, Calkowski, Matyas, SANGAMESWARAN, Hrabak and Lee before him/her before the effective filing date of the claimed invention, to incorporate the features of Lee into UJIIE, Calkowski, Matyas, SANGAMESWARAN and Hrabak because Lee’s teaching provides “more efficient reprogramming and a control method” (Lee, para [0012]).

Response to Arguments
Applicant's arguments regarding art rejections filed 9/7/2022 have been fully considered but they are not persuasive. 
On p10 seventh paragraph to p11 first full paragraph of the Remarks, Applicant argued that first, “Calkowski should not be combined with UJIE. … because:
i. in amended claim 1, the vehicle-mounted control device and the one or more to- be-upgraded vehicle-mounted devices are in a vehicle, to one skilled in the art, a general server is not technically equivalent to a vehicle-mounted control device configured to communicate with other vehicle-mounted devices in the same vehicle;
ii. in claim 3, the vehicle-mounted control device communicates with an upgrade server, thus, the vehicle-mounted control device itself is not a server equivalent to the server in Calkowski.
iii. The solution of UJ/IE applies in a system inside an automobile, both the gateway 300 and the electronic control units (ECUs) are part of the automobile. See par. [0004] and Fig.l of UJHE. The solution of Calkowski applies in an enterprises environment, and focuses on providing a Cross-File Differential Content Synchronization System (CDCSS)} to synchronize files between remote systems in a nearly instantaneous manner without necessitating the transfer of the entire contents of a file. See par. [0002] and [0013] of Calkowski. When reading UJHE and Calkowski, one skilled in the art would recognize that the gateway 300 and the ECUs in UJIE are adjacent, while the client and the server of Calkowski are remote. Different scenarios cause different problems and lead to different solutions.”
Examiner respectfully disagrees, because, regarding i, the vehicle-mounted control device serves other to-be-upgraded vehicle-mounted devices, e.g. sending upgrade files, so the control device and other devices are related like server and clients. Even they are not server and clients, the control device and another vehicle-mounted device are two entities that synchronize data (upgrade files), and the techniques for synchronizing content taught by Calkowski applies. Regarding ii, with respect to an upgrade server, the control device is a client; but with respect to other vehicle-mounted devices, the control device is a server. As explained for i, even they are not server and clients, the control device and another vehicle-mounted device are two entities that synchronize data (upgrade files), and the techniques for synchronizing content taught by Calkowski applies. Regarding iii, the gateway and the ECUs of UJIIE communicate within a network in an automobile to synchronize data; the client and server of Calkowski also communicate within a network to synchronize data, the synchronizing techniques taught by Calkowski applies to UJIIE. 
On p11 third full paragraph to p12 of the Remarks, Applicant argued that second, “the generating step of feature 1) is not performed independently, but is triggered by a condition “responsive to determining that the security verification on the upgrade file succeeds”. … however, neither UJIZE nor Calkowski discloses dividing a file in a same condition of claim 1, i.e., responsive to determining that the security verification on the upgrade file succeeds. Thus, The combination of UJIE and Calkowski fails to disclose feature 1. “
Examiner respectfully disagrees, because, UJIIE teaches that the gateway conducts FW update control process after verifies the signature of the FW update information, “If the verification is successful, the gateway 300 conducts a FW update control process”, see para [0131] of UJIIE as cited in the office action. Calkowski teaches dividing a file into chunks of data when a file is modified or created. Dividing a file into chunks facilitates transmission and processing. One of ordinary skill in the art would be motivated to combine Calkowski with UJIIE so that the FW update is divided into chunks after successful verification by the gateway device, then sent to a target ECU because it facilitates transmitting and processing data. Thus, the combination of UJIIE and Calkowski teaches feature 1) under discussion.
On p12 first three paragraphs of the Remarks, Applicant argued that third, “Calkowski only discloses that the patch 1iécan be forwarded (e2., sent, transferred, communicated, ete.) to a recipient in parts as if is created. However, Salkowski is silent about a message authentication code (MAC), thus, it is impossible for Calkowski to send the patch 110 with a MAC.”
Examiner respectfully disagrees, because, Calkowski teaches (para [0022]) “a hash is computed and indexed in the local chunk index 104. ... In some embodiments the hash is a strong cryptographic hash (e.g., SHA-256) of the content of the chunk, although in other embodiments, other hashes and/or other identifiers may be incorporated.” wherein the hash reads on a message authentication code (MAC). One of ordinary skill in the art understands that a hash value can verify/authenticate data, such as the case in Calkowski. Thus, Calkowski teaches feature 3 under discussion.
On p12 fourth paragraph of the Remarks, Applicant argued that fourth, “each of the cited reference fails to disclose the newly added feature”. 
Examiner respectfully disagrees, because, Applicant’s amendment to claims necessitated further search and a new reference was found and used in the office action. The newly added feature was rejected using the new reference. The argument is moot upon new ground of rejections made in this office action above.
On p12 last two paragraphs of the Remarks, Applicant argued for other claims and the arguments are all based on the above arguments about claim 1. As explained in previous paragraphs, cited references teach amended claim 1; similarly, the cited references teach all other claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192/2194